Citation Nr: 1720068	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-15 637	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial compensable rating for tendonitis and carpal metacarpal arthritis of the right thumb prior to April 28, 2016, and in excess of 10 percent since that date.  

3. Entitlement to an initial compensable rating for epicondylitis of the right elbow prior to April 28, 2016, as well as entitlement to separate ratings in excess of 10 percent based on limitation of supination and limitation of extension for the period since that date.  

4. Entitlement to an initial disability rating in excess of 10 percent for residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Alan Watt, Agent


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This matter previously came before the Board in January 2016, at which time it remanded the issues on appeal for further development.  In that remand, the Board also inferred a claim of entitlement to a total disability rating based on individual unemployability (TDIU) under the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a subsequent June 2016 rating decision, the Veteran was granted TDIU.  As that constitutes a complete grant of that issue, it is no longer before the Board at this time.

The Board further observes that in its January 2016 remand, it also remanded the issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD) for the issuance of a statement of the case, per the holding in Manlicon v. West, 12 Vet. App. 238 (1999).  Here, the Board notes that four days before its remand was dispatched, the RO issued a statement of the case which addressed that issue.  Given the closeness of the dates of the statement of the case, and the Board's remand, it is likely that the Board was not aware of the statement of the case at the time it remanded the issue under Manlicon.  Nonetheless, the Board observes that due process was accomplished with regard to that claim when the statement of the case was issued, and the Veteran did not subsequently file a VA Form 9 (Appeal to the Board of Veterans' Appeals).  As such, that issue is not before the Board at this time.  

As is relevantly discussed in more detail below, the Veteran's virtual claims file is contained in various parts in both the Virtual VA and VBMS systems.

The issues of increased disability ratings for gastroesophageal reflux disease (GERD), allergic rhinitis with deviated septum, degenerative disc disease of the cervical spine, and chronic muscle-ligamentous sprain/strain of the low back have been raised by the record in a March 2016 fully developed claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of increased disability ratings for right thumb, right ankle, and right elbow disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral hearing loss had onset during active service.  


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Given the positive outcome of the below decision, the Board finds that a detailed discussion of the duty to notify and assist is not necessary at this time.  Further, to the extent that the Veteran's March 2016 audiology examination failed to meet the criteria set forth by the Board in its January 2016 remand, and thus is inadequate under the holding in Stegall v. West, 11 Vet. App. 268 (1998), as the Board is granting the underlying claim, any failure on VA's part to ensure an adequate examination constitutes harmless error.  

Service Connection

The Veteran seeks service connection for bilateral hearing loss.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After careful consideration of the evidence in the record, the Board finds that service connection should be granted.  

At the outset, the Board observes that the Veteran underwent a VA audiology examination in November 2015, which noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
45
LEFT
25
30
25
30
45

Speech discrimination scores were 96 percent correct in the right ear and of 98 percent correct in the left ear.  Because the Veteran's puretone threshold for both ears was greater than 40 at 4000 decibels, he meets the threshold for a statutory diagnosis of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).  

For his part, the Veteran has testified that he was exposed to loud noises during active service.  A review of the Veteran's service treatment records reveals that April 1991, he was enrolled in a hearing conservation program by virtue of conceded high noise levels aboard the USS KLAKRING (FFG-42).  Thus the Board finds that the Veteran was exposed to loud noise during active service.

Because the Veteran has a present disability and conceded in-service noise exposure, the Board must now consider whether his present hearing loss had onset in service, or is otherwise etiologically related to service.  

As discussed above, the Veteran was afforded a VA examination in November 2015.  Although the examiner found evidence of hearing loss for VA purposes, and noted the Veteran's history of in-service noise exposure, he failed to provide an etiology opinion as to whether the Veteran's hearing loss was causally related to his in-service noise exposure.  Because no nexus opinion was rendered, this examination is of minimal probative value to the Board in adjudicating this claim.  

Because no nexus opinion had been rendered, the Board issued a remand ordering that the Veteran be afforded a new examination and requesting that a nexus opinion be rendered.  In March 2016, an addendum opinion was rendered.  (The Board notes that because a new examination was ordered in its previous remand, and the RO only obtained an addendum opinion, this examination does not conform to the holding in Stegall, as discussed above.  Nonetheless, as the claim is being granted, that failure constitutes harmless error).  The examiner reviewed the Veteran's VBMS file, stating that the Veteran's service treatment records were not available.  He then stated that he could not resolve the issue of whether the Veteran's present hearing loss had onset during active service or was related to noise exposure in service without resorting to speculation.  Specifically, the examiner cited to the lack of service treatment records as the primary reason for his inability to render the opinion.  He also cited to a study which found hearing loss unlikely to manifest "many years" after noise exposure.  

The Board finds that the March 2016 examiner's opinion, or in this case, lack thereof, to be inadequate for it to rely upon.  Although the examiner reviewed the Veteran's VBMS file, he failed to review his Virtual VA claims file.  Had he done so, he would have found the Veteran's complete service treatment records, including his entrance audiology examination from January 1989, an October 1989 audiology examination, and an audiology report from November 2011, three months before the Veteran separated from service.  Thus, because the non-opinion was not based on a review of the available medical records, it is of no probative value in adjudicating this claim.

In any event, the Court of Appeals for Veterans Claims (Court) has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

For his part, the Veteran asserts that his hearing loss began during active service, and has worsened since that time.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that noise exposure in service resulted in his current hearing loss has some tendency to make a nexus more likely than it would be without such an assertion.  

The Board also refers to the Veteran's service treatment records which show an auditory shift between his entrance into service and separation.  

Specifically, the Veteran's entrance examination, conducted in January 1989 noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
15
LEFT
15
20
15
15
20

Right ear average was 14 decibels and left ear average was 17 decibels.  Speech discrimination scores were not reported.

In October 1989, an examination was also conducted which noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
10
LEFT
25
25
20
20
20

Right ear average was, again, 14 decibels and left ear average increased to 22 decibels.  Speech discrimination scores were not reported.

In November 2011, three months before separating from active service, the Veteran's hearing was again tested.  That examination report noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
20
15
20
20
40

Right ear average was 22 decibels and left ear average was 23 decibels.  Right hear speech discrimination was 96 percent.  Left ear hearing discrimination was 100 percent.  Of note, the examiner diagnosed right ear hearing "within normal limits to mild high frequency sensorineural hearing loss" and left hear hearing "within normal limits to moderate high frequency sensorineural hearing loss."

In December 2011, in connection with his service-connection claim, and prior to his separating from active service, he was afforded a VA examination.  The resulting report revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
25
LEFT
25
25
25
25
35

Right ear average was 27.5 decibels.  Left ear average was 27.5 decibels.  Right ear speech discrimination was 98 percent.  Left ear speech discrimination was 100 percent.  The examiner diagnosed mild sloping to moderate sensorineural hearing loss, bilaterally.  

In this case, the Board observes that between his entrance examination in January 1989, and his VA examination one month before separation in December 2011, the Veteran's right ear hearing loss experienced an average positive shift of 13 decibels; his left ear hearing loss experienced an average positive shift of 10 decibels.  Further, the Board observes that both the November and December 2011 audio examinations diagnosed mild to moderate sensorineural hearing loss.  Although that diagnosis did not explicitly conform to the statutory definition of hearing loss for VA purposes, it does confirm that a shift had occurred during service, and bilateral sensorineural hearing loss had begun onset at that time.  That the Veteran's hearing loss later worsened to the point of "hearing loss for VA purposes" is consistent with the Veteran's medical history.  

Again, the Board observes that the March 2016 examiner stated that a nexus could not be rendered without resort to speculation.  While such an opinion does not confirm the finding that the Veteran's statutory hearing loss had onset during active service, neither does that statement contradict such a conclusion.  Further, as addressed above, that opinion was rendered without consideration of the Veteran's complete medical history, which shows a clear shift in auditory threshold between entrance and separation from service.  Therefore, to the extent that the opinion cites to studies which find that delayed onset of hearing loss unlikely related to auditory trauma which occurred much earlier in a veteran's lifetime, that opinion is of no probative value because it did not consider the Veteran's actual medical history.  In this case, VA was in possession of the Veteran's service treatment records.  Whether they were not made available to the examiner who rendered the opinion, or the examiner failed to review them on his own accord is unclear.  Regardless, given the clear threshold shift during active service, and given the clear diagnosis in service, even if it did not explicitly rise to the statutory definition of hearing loss, the Board is satisfied that the Veteran's hearing loss is shown to have manifested during service.  Therefore, obtaining a new examination to cure the defect of the March 2016 opinion is unnecessary, and the Board will not place the Veteran at a disadvantage due to VA's failure to obtain an adequate examination.  

In sum, affording the Veteran the full benefit of the doubt, the Board is satisfied that the Veteran's bilateral hearing loss, which was documented as meeting the statutory criteria for hearing loss in November 2015, had onset during active service.  As such, service connection should be granted.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Inasmuch as the Board sincerely regrets any further delay in the adjudication of the remaining claims on appeal, recent action by the Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016).  The Court's holding implies that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when possible.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was afforded VA examinations of his right thumb, right elbow and right ankle disabilities in April 2016.  Unfortunately, those examinations did not meet the criteria set forth in Correia.  Specifically, although the examination reported range of motion in degrees before and after repetitive motion, it is not specified if those findings were conducted in active or passive motion.  Further, particularly with regard to the right ankle, it was not specified whether range of motion testing was conducted in weight bearing or non-weight bearing motion.  Therefore, on remand, the Veteran should be afforded a VA examination which complies with the holding in Correia.

Further, with regard to the Veteran's right ankle disability, that disability is evaluated under Diagnostic Code 5271, which compensates based on either "marked" or "moderate" limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2016).  The Board finds the most recent examination report to be inadequate as it provides contradictory evidence as to whether the Veteran experiences additional disability, the result of his limitation of motion, such as pain on weight-bearing and instability.  As such, the Board would request a more thorough description of the Veteran's ankle disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertaining to the disabilities on appeal.  The Veteran is invited to submit any additional evidence in support of his claim.

2. Schedule the Veteran for a new VA examination of his right thumb, right ankle, and right elbow disabilities.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner should provide a complete description of the Veteran's right thumb, elbow and ankle disabilities, to include degrees of motion, or the existence of ankylosis, if found.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  The examiner should provide a complete description of the Veteran's various disabilities on appeal.  Particularly, with regard to the Veteran's ankle disability, the examiner should provide a description of any additional symptomatology, the result of his limitation of motion, such as instability, weakness, lack of endurance, etc.  Flare-ups should be addressed in terms of additional limitation of motion.  Any incapacitating exacerbations should be reported.  

All findings must include range of motion testing in active motion and passive motion as well as weight bearing and non-weight bearing motion.  Range of motion testing should also be conducted for the opposite, non-injured, joints, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


